        Case 6:20-cv-06296-EAW Document 31 Filed 03/02/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 OLUKAYODE DAVID OJO,

               Petitioner,                                DECISION AND ORDER

        v.                                                6:20-CV-06296 EAW

 CHAD WOLF, Acting Secretary of the
 Department of Homeland Security, et al.,

               Respondents.


       Petitioner Olukayode David Ojo (“Petitioner”), formerly a civil immigration

detainee at the Buffalo Federal Detention Facility in Batavia, New York, filed a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, seeking release on the basis that

his immigration detention violated his constitutional rights, (Dkt. 1), along with a motion

for a preliminary injunction (Dkt. 2). Also pending before the Court are the following

motions: Petitioner’s motion for accelerated briefing (Dkt. 6), Respondents’ motion to

dismiss the petition for failure to state a claim (Dkt. 7), Petitioner’s motion to compel

Respondents to provide dental treatment (Dkt. 14), Petitioner’s motion to enjoin his

transfer from the jurisdiction pending resolution of the matters raised in the petition (Dkt.

15), Petitioner’s second motion to compel the provision of dental care (Dkt. 16), and

Respondents’ second motion to dismiss the petition for lack of jurisdiction on grounds of

mootness (Dkt. 20). For the following reasons, Respondents’ second motion to dismiss the

petition is granted and the remaining motions are denied as moot.



                                            -1-
         Case 6:20-cv-06296-EAW Document 31 Filed 03/02/21 Page 2 of 4




                                      BACKGROUND

       Petitioner is a native and citizen of Nigeria. (Dkt. 1 at 10). At the time his petition

was filed, Petitioner was being held in immigration custody at the Buffalo Federal

Detention Facility. (Id.). On December 10, 2020, Petitioner was released from the custody

of the Department of Homeland Security and placed on an order of supervision. (Dkt. 20-

2 at ¶ 4).

                                       DISCUSSION

       “[T]he federal courts have jurisdiction under § 2241 to grant writs of habeas corpus

to aliens when those aliens are ‘in custody in violation of the Constitution or laws or treaties

of the United States.’” Henderson v. INS, 157 F.3d 106, 122 (2d Cir. 1998) (quoting 28

U.S.C. § 2241). Respondents contend that upon Petitioner’s release from custody, the

issues raised in the petition were rendered moot, divesting the Court of subject matter

jurisdiction over the action.

       “[A] case is moot when the issues presented are no longer live or the parties lack a

legally cognizable interest in the outcome.” Jackson v. Holder, 893 F. Supp. 2d 629, 631

(S.D.N.Y. 2012) (internal quotation marks and citation omitted) (alteration in original).

“Where a habeas Petition is based upon a criminal conviction, the cause is not rendered

moot by the Petitioner’s release from custody, provided that [the] Petitioner continues to

suffer ‘collateral consequences’ of the conviction upon which the now-ended incarceration

was based.” Denis v. DHS/ICE of Buffalo, N.Y., 634 F. Supp. 2d 338, 340 (W.D.N.Y.

2009). However, “[t]he district courts in this Circuit to have considered the issue have

found that where an alien challenging his detention under 28 U.S.C. § 2241 is released

                                             -2-
         Case 6:20-cv-06296-EAW Document 31 Filed 03/02/21 Page 3 of 4




during the pendency of his Petition under an order of supervision, the Petition is rendered

moot.” Id. at 341; see also Williams v. INS, No. 02CIV3814(GBDGWG), 2005 WL

1994102, at *2 (S.D.N.Y. Aug. 18, 2005) (finding the Petitioner “lacks any interest in the

outcome of this suit inasmuch as the relief he has requested—release from detention—has

already been afforded to him”); Johnson v. Reno, 143 F. Supp. 2d 389, 391 (S.D.N.Y.

2001) (“A habeas corpus Petition seeking release from (INS) custody is moot when the

Petitioner is no longer in (INS) custody.”).

       Petitioner contends that exceptions to the mootness doctrine exist in his case to

warrant denial of Respondents’ motion to dismiss. Specifically, he argues that the harm

he suffered is capable of repetition yet evading review and that his release operates as a

voluntary cessation of unlawful conduct. But the existence of a chance of re-detention

does not satisfy this exception, nor has Petitioner otherwise demonstrated collateral

consequences sufficient to establish a viable case or controversy. See Leybinsky v. U.S.

Immigration and Customs Enforcement, 553 F. App’x 108, 110 (2d Cir. 2014) (finding

petition moot following release from ICE custody and rejecting contention that the

challenged conduct is capable of repetition yet evading review); Berrezueta v. Decker,

1:20-CV-10688-MKV, 2021 WL 601649, at *2 (S.D.N.Y. Jan. 11, 2021) (“The fact that

[Petitioner] was released subject to an Order of Supervision imposing some restrictions on

h[im] does not create a live case or controversy, nor does the fact that []he might be returned

to custody in the future.” (quoting Jangmo v. Barr, No. 20-CV-256 (JLS), 2020 WL

1891762, at *2 (W.D.N.Y. Apr. 16, 2020)).



                                               -3-
        Case 6:20-cv-06296-EAW Document 31 Filed 03/02/21 Page 4 of 4




       Here, the relief sought by Petitioner over which this Court had jurisdiction related

to his request to be released from custody and his claims of constitutional violations with

respect to his custody. The petition became moot upon Petitioner’s release from detention.

Denis, 634 F. Supp. 2d at 341; see also Martin-Trigona v. Shiff, 702 F.2d 380, 386 (2d Cir.

1983) (“The hallmark of a moot case or controversy is that the relief sought can no longer

be given or is no longer needed.”). Petitioner is no longer subject to the condition that

caused his alleged deprivation, and, as a result, the Court lacks subject matter jurisdiction

to further examine the merits of the petition.

                                     CONCLUSION

       For the foregoing reasons, Respondents’ motion to dismiss (Dkt. 20) is granted, the

petition (Dkt. 1) is dismissed, and the other pending motions (Dkt. 6, Dkt. 7, Dkt. 14, Dkt.

15, Dkt. 16) are denied as moot. The Clerk of the Court is directed to close the case.

       SO ORDERED.



                                                  ____________________________
                                                  ELIZABETH A. WOLFORD
                                                  United States District Judge

Dated: March 2, 2021
       Rochester, New York




                                            -4-
